PER CURIAM.*
After reviewing the record created on remand and considering the briefs of the parties and argument of counsel, we are satisfied that the district court properly carried out our remand instructions. We *904also conclude that the district court did not err in concluding that the fee in question was narrowly tailored to achieve the legitimate objective of promoting localism. We therefore affirm the judgment of the district court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.